Citation Nr: 0017358	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of an injury to the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from September 1966 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  Service connection for residuals of an injury to the left 
ankle was denied by a Board decision dated in July 1991.

2.  Evidence submitted in support of the veteran's 
application to reopen a claim of service connection for her 
left ankle disability since the July 1991 Board decision is 
not cumulative or redundant and must be considered to fairly 
decide the merits of the claim.

3.  The claim for service connection for residuals of an 
injury to the left ankle is plausible.


CONCLUSIONS OF LAW

1.  The July 1991 Board decision that denied service 
connection for residuals of an injury to the left ankle is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for residuals of an 
injury to the left ankle.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the left ankle is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether this veteran has 
submitted new and material evidence to reopen her claim of 
service connection for residuals of an injury to the left 
ankle.  

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is applied.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence pursuant to 38 C.F.R. § 3.156(a) in 
order to have a finally decided claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specific bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

Service connection for residuals of an injury to the left 
ankle was denied by the Board in a July 1991 decision on the 
basis that the veteran had not submitted competent evidence 
of any left ankle disability coincident with her period of 
service.  Evidence available at the time of the July 1991 
Board decision included a portion of the veteran's service 
medical records and Naval Hospital treatment records dated 
from 1983 to 1986.  The service medical records failed to 
reflect any injury to her left ankle or any left ankle 
disability coincident with her period of service.  The 
outpatient records include recitations of a history of left 
ankle disability due to an injury while playing softball in 
service and diagnoses of chronic left ankle sprains 
consistent with ligament laxity.  

Since the last and final determination by the Board in July 
1991, the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a).  Significantly, she has provided 
private medical outpatient records dated in September 1997 
that include a recitation of a long history of chronic left 
ankle disability.  Additionally, the veteran submitted a VA 
outpatient nursing record that refers to left ankle pain that 
dated from her period of service.  Further, the veteran 
submitted lay statements from her spouse and colleague in 
which they attest to her inservice injury.  She also provided 
an article referencing her participation in a softball game 
during service.  Moreover, during her hearing before a Member 
of the Board in May 2000, the veteran testified that she had 
not experienced any injury to the left ankle prior to the 
incident in service and that since the injury during a 
softball game sometime between 1967 and 1968, she has had 
constant pain and symptoms associated with her left ankle, 
including multiple sprains.  
Therefore, overall, the Board concludes that the medical 
evidence of record combined with the veteran's own statements 
and those of others, are new to the record in that they were 
not associated with the claims folder at the time of the 
Board's last and final decision in July 1991.  Additionally, 
the evidence is considered material within the meaning of 
38 C.F.R. § 3.156(a) in that it bears directly on the issue 
at hand and contributes to a more complete picture of the 
veteran's left ankle disability.  Thus, in light of the 
above, the veteran has submitted new and material evidence in 
support of her service connection claim.  38 C.F.R. 
§ 3.156(a).

Upon presentation of a well-grounded claim, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as Court) has held that there are 
three basic evidentiary requirements to establish a well-
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

Further, the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Evidentiary assertions accompanying an application for 
compensation ordinarily must be accepted as true for the 
purpose of determining whether the claim is well-grounded, 
unless the assertions are inherently incredible or fall 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).  However, lay 
statements, including the veteran's personal statements and 
testimony alone, however sincere, cannot form the sole basis 
of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Grottveit, 5 Vet. App. at 92.

In this case, the veteran's claim for entitlement to service 
connection for residuals of an injury to the left ankle is 
well grounded.  Essentially, the veteran has presented a 
meritorious claim; that is, one, which is plausible and can 
stand on its own.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Although the service medical records are not 
available in their entirety, and multiple searches have 
failed to uncover further records, outpatient records post-
service reflect a consistent history of injury to the left 
ankle due to an incident during a softball game in service.  
Further, the lay statements of record support that the 
veteran injured her left ankle during service and has 
experienced related problems ever since that incident.  
Therefore, in this respect the veteran's claim for service 
connection is well grounded.  

The Board stresses that the duty to assist the veteran is 
triggered upon the submission of a well-grounded claim.  As 
the Board concludes that this veteran's claim is well 
grounded, such duty does indeed arise in this case.  
38 U.S.C.A. § 5107.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of an injury to the left ankle.  

The claim of entitlement to service connection for residuals 
of an injury to the left ankle is well grounded. 
 


REMAND

In view of the veteran's well-grounded claim, VA has a duty 
to assist the veteran in developing the facts that pertain to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board believes that the record currently is inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993). While the Board regrets any delay 
this Remand may cause, to ensure that the Department of 
Veterans Affairs (VA) has met its duty to assist the veteran 
in developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
her left ankle disability.  After 
securing the necessary release(s), the RO 
should obtain copies of pertinent 
records.

2.  The RO should schedule a VA 
orthopedic examination to determine the 
etiology of the veteran's current left 
ankle disorder.  All necessary tests and 
laboratory studies required for a 
determination should be conducted 
accordingly.  The examiner should address 
whether it is at least as likely than not 
that the veteran's left ankle disorder is 
a result of an inservice incident, more 
specifically, a consequence of an injury 
during a softball game during her period 
of active duty.  The claims folder must 
be made available to the examiner for 
review before and during the examination. 
The examiner should provide a rationale 
for any conclusions and/or opinions 
reached.

3.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, she and 
her representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



